Case 3:21-cv-02304-TAD-KDM Document 4 Filed 08/04/21 Page 1 of 2 PageID #: 95




MINUTE ENTRY
TERRY A. DOUGHTY
U.S. DISTRICT JUDGE
August 4, 2021

                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                        MONROE DIVISION


RACHEL LYNN MAGLIULO ET AL                                      CASE NO. 3:21-CV-02304

VERSUS                                                          JUDGE TERRY A. DOUGHTY

EDWARD VIA COLLEGE OF                                           MAG. JUDGE KAYLA D. MCCLUSKY
OSTEOPATHIC MEDICINE

         A federal court is a court of limited jurisdiction and first must examine whether it has

jurisdiction over a claim. Therefore, Plaintiffs are to address the following jurisdictional issues by

5:00 p.m. on Thursday, August 5, 2021:

             1. Whether this Court has jurisdiction in the absence of a complaint1;

             2. Whether this Court has diversity jurisdiction pursuant to 28 U.S.C.

                  § 1332(a)(1) with the State of Louisiana being a party. Specifically,

                  whether the State of Louisiana is a nominal party or a real party in

                  interest in this proceeding2; and

             3. Whether this Court has federal question jurisdiction under 28 U.S.C.

                  § 1331 and pursuant to the well-pleaded complaint rule3, and/or

                  whether there are substantial questions of federal law involved4.




1
  Federal Rule of Civil Procedure 3.
2
  Louisiana v. Union Oil Co. of California, 458 F.3d 364 (5th Cir. 2006).
3
  Bernard v. Whitney National Bank, 523 F.3d 546 (5th Cir. 2008).
4
  Howery v. Allstate Ins. Co., 243 F.3d 912 (5th Cir. 2001)
Case 3:21-cv-02304-TAD-KDM Document 4 Filed 08/04/21 Page 2 of 2 PageID #: 96




   The previous Minute Entry [Doc. No. 3] is withdrawn. Defendant’s date to file a response is

no later than Monday, August 9, 2021, by 5:00 p.m.

                                            TAD
